t c memo united_states tax_court darryl shawn and melonee yevette bundridge petitioners v commissioner of internal revenue respondent docket no filed date darryl shawn bundridge pro_se lisa kuo for respondent memorandum findings_of_fact and opinion wright judge respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure in petitioners' federal_income_tax for and a deficiency of dollar_figure and an accuracy- related penalty of dollar_figure in petitioners' federal_income_tax for the parties have agreed to certain adjustments for the taxable years and the following issues remain for decision whether petitioners are entitled to deduct rental expenses for in excess of those conceded by respondent whether petitioners are entitled to deduct mileage expenses for and in excess of those conceded by respondent whether petitioners' cost_of_goods_sold for for their business of hi fidelity record was correctly reported on schedule c of their amended federal_income_tax return whether the markup percentage used by respondent for the goods sold was correct in determining petitioners' gross_receipts for and whether petitioners are liable for the accuracy-related_penalties under sec_6662 a for and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein petitioners resided in rialto california when their petition was filed all section references are to the internal_revenue_code in effect for the years at issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure petitioners were married during and they were divorced in during and petitioner darryl bundridge worked full time as a los angeles police officer during and petitioner melonee bundridge worked at atchison topeka santa fe railway in petitioners started their schedule c business known as hi fidelity record also known as high fidelity records hi fidelity record sold records cassette singles cassettes compact discs batteries and blank cassette tapes in the retail market in rialto california as of date petitioners operated the business out of rented space from hub properties later on date they relocated to rialto discount mall petitioners bought their supply of records cassettes and compact discs from abbey road distributors abbey road which was located in los angeles california petitioners made these purchases at abbey road's pickup counter in los angeles and paid for them mainly in cash petitioners filed a u s individual_income_tax_return form_1040 for the taxable_year on schedule c profit or loss from business of their return petitioners reported the following in regard to hi fidelity record gross_receipts expenses advertising dollar_figure - - car and truck insurance office expense other business property rent repairs and maintenance supplies tax and licenses utilities business phone water page phone alarm none big_number big_number big_number in the notice_of_deficiency respondent disallowed all expenses claimed on the schedule c for petitioners filed a u s individual_income_tax_return form_1040 for the taxable_year they filed an amended u s individual_income_tax_return form 1040x for the taxable_year stating that schedule c had been changed due to an inter- office bookkeeping audit on schedule c of their return and their amended return petitioners reported the following for hi fidelity record original return amended_return gross_receipts dollar_figure dollar_figure expenses which included advertising car and truck insurance office expense other business property rent repairs and maintenance supplies tax and licenses utilities business phone none big_number none big_number none big_number none big_number big_number big_number big_number none big_number none big_number none water page phone alarm none none none none none none in the notice_of_deficiency respondent disallowed all expenses claimed on the schedule c for the taxable_year petitioners' and federal_income_tax returns were prepared by bernadette henderson of green's tax service and their amended return was prepared by lee green of green's tax service at the end of the trial respondent orally moved for leave to conform the pleadings to the evidence under rule b petitioners did not object we took the motion under advisement opinion as a preliminary matter we consider whether respondent's motion to conform the pleadings to the evidence should be granted respondent's motion is for leave to file an amended answer for an increased deficiency and penalty the deficiency for would be increased from dollar_figure to dollar_figure resulting from the correction of the gross_receipts to dollar_figure and the cost_of_goods_sold to dollar_figure the penalty for would be increased from dollar_figure to dollar_figure on their schedule c petitioners claimed dollar_figure as the amount of supplies the parties agreed that the goods purchased cost_of_goods_sold for was dollar_figure this was based on the total purchases from abbey road respondent moved pursuant to rule b to increase the deficiency see sec_6214 rule b provides that issues tried by consent when issues not raised by the pleadings are tried by express or implied consent of the parties they shall be treated in all respects as if they had been raised in the pleadings the court upon motion of any party at any time may allow such amendment of the pleadings as may be necessary to cause them to conform to the evidence and to raise these issues but failure to amend does not affect the result of the trial of these issues whether a motion seeking an amendment should be allowed is within the sound discretion of the court 304_f2d_136 9th cir if there is unfair surprise or prejudice to the opposing party then the motion to amend should be denied we do not find that granting respondent's motion to amend would result in unfair surprise to petitioners in the notice_of_deficiency respondent listed an adjustment for gross_receipts sch c for and but respondent did not state a dollar adjustment on the schedule b of the notice_of_deficiency the explanation for this adjustment stated that t his issue has been opened for examination and can still be audited petitioners did not object to respondent's oral motion to conform the pleadings to the evidence further evidence necessary to decide the issue of the additional deficiencies was presented at trial petitioners did not object to testimony regarding this matter and even questioned the witnesses about it petitioners' pretrial memorandum included the following issues for trial inventory markup percentage for the amount of inventory unsold at the end of and gross_income for in view of petitioners' actions we find that the issues were tried with their implied consent accordingly we will grant respondent's motion to amend his answer to conform to the evidence so as to assert an increased deficiency and penalty for respondent has the burden of proving however that petitioners are liable for the increased deficiency and penalty rule a issue rental expenses deductions are matters of legislative grace and only as there is clear provision therefor can any particular deduction be allowed 292_us_435 sec_162 provides in part that sec_162 in general --there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including-- rentals or other_payments required to be made as a condition to the continued use or possession for purposes of the trade_or_business of property to which the taxpayer has not taken or is not taking title or in which he has no equity in petitioners claimed a deduction for rental expenses in the amount of dollar_figure respondent has agreed that petitioners were entitled to deduct dollar_figure of the dollar_figure claimed deduction respondent estimated the monthly rental payment to hub properties to be dollar_figure on the basis of the prior lease contract adjusted for an estimated increase petitioners presented no substantiation to reflect the actual payments to hub properties respondent allowed months january to march of of rental expenses paid to hub properties but disallowed any allowance for april on date petitioners relocated to rialto discount mall renting space from april through date respondent allowed months of rent based on the amounts substantiated by checks the following summarizes respondent's computations hub properties no substantiation february january march april checks of rialto discount mall rental expenses allowed dollar_figure big_number big_number -0- dollar_figure the full amount of the check was dollar_figure but dollar_figure of the payment was the security deposit petitioners argue that respondent should have allowed the april payment to hub properties and the missing two monthly payments to rialto discount mall for the months disallowed petitioners provided no documentary_evidence that the claimed expenses were paid and provided no other evidence to corroborate their claim therefore we conclude that petitioners failed to substantiate that the claimed expenses were paid_or_incurred thus petitioners are not entitled to rental expenses in excess of those allowed by respondent in issue mileage expenses sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including traveling expenses while away from home in the pursuit of a trade_or_business a deduction for transportation_expenses is also allowed for local travel from one business location to another sec_162 sec_274 both traveling expenses and transportation_expenses are subject_to the substantiation requirements of sec_274 which provides in part that sec_274 substantiation required --no deduction or credit shall be allowed-- under sec_162 or sec_212 for any traveling expense including meals_and_lodging while away from home with respect to any listed_property as defined in sec_280f sec_280f provides that listed_property means continued unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer's own statement a the amount of such expense or other item b the time and place of the travel c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons entertained using the facility or property or receiving the gift in petitioners did not claim a deduction for car and truck expenses on their schedule c respondent has agreed that petitioners were entitled to deduct dollar_figure for car and truck expenses in that year in petitioners claimed a deduction for car and truck expenses in the amount of dollar_figure they also claimed the same dollar_figure on their amended return respondent has agreed that petitioners were entitled to dollar_figure of the dollar_figure claimed for car and truck expenses in in allowing dollar_figure for car and truck expenses in both and the revenue_agent based his conclusion on the number of trips from rialto california to abbey road in los angeles california the agent testified that petitioners originally approximated that one trip per week was taken after securing invoices from abbey road which totaled in and in the agent estimated that two trips were taken per week for a total of trips per year continued any passenger_automobile for 2½ months of invoices were missing petitioners argue that the deduction for car and truck mileage should be based on trips in and trips in because of the number of invoices they point to the testimony of mr ginsburg the custodian of records at abbey road who stated that the invoices contained language that the merchandise was purchased and picked up in los angeles however petitioners did not provide any evidence such as a diary or log to corroborate the number of trips that occurred petitioners did not maintain any records such as an account book diary log or trip sheets to substantiate the claimed mileage expense deductions petitioners failed to substantiate the mileage expenses by adequate_records sec_1 5t c i temporary income_tax regs fed reg date they also failed to substantiate the mileage expenses by other_sufficient_evidence sec_1_274-5t temporary income_tax regs fed reg date consequently petitioners are not entitled to the claimed car and truck expenses in excess of the dollar_figure in and the dollar_figure in conceded by respondent issue cost_of_goods_sold supplies cost_of_goods_sold is subtracted from gross_receipts from sales to determine gross_income from sales sec_1_61-3 income_tax regs the cost of goods purchased for resale is determined by making proper adjustments for opening and closing_inventory and purchases sec_1_162-1 income_tax regs petitioners did not determine their cost_of_goods_sold for and instead they listed purchases from abbey road as the deductible expense supplies respondent concedes that petitioners are entitled to cost_of_goods_sold equal to the amount of goods purchased during the year for petitioners and respondent do not agree on the amount of goods purchased on petitioners' schedule c they claimed supplies of dollar_figure and on their amended schedule c they claimed supplies of dollar_figure petitioners now contend that the cost_of_goods_sold for was less than dollar_figure respondent concedes that petitioners are entitled to cost_of_goods_sold of dollar_figure in we sustain respondent's allowance of cost_of_goods_sold in of dollar_figure as claimed by petitioners in their amended return issue markup percentage and gross_receipts taxpayers are required to maintain records including the documentation of transactions expenses etc sec_6001 it is well established that if a taxpayer's records are inadequate to permit a verification of the returns or if the records are unreliable the commissioner may determine the taxpayer's taxable_income by other reasonable means including the percentage markup method see 374_f2d_96 6th cir affg tcmemo_1965_162 267_f2d_879 5th cir affg tcmemo_1956_260 232_f2d_678 6th cir affg per curiam tcmemo_1955_31 22_tc_893 under the percentage markup method gross_receipts are determined by adding a percentage to the cost_of_goods_sold the burden_of_proof is on petitioners to show that respondent's method does not clearly reflect income rule a see sec_446 since petitioners did not keep books to show gross_receipts from sales it was permissible for respondent to apply a markup percentage to determine their gross_receipts for and in on their schedule c petitioners claimed supplies of dollar_figure and stated gross_receipts of dollar_figure a markup of over percent later petitioners and respondent agreed that the amount of purchases cost_of_goods_sold was dollar_figure on the basis of the cost_of_goods_sold respondent asserted that petitioners had gross_receipts in of dollar_figure using the markup of percent reflected on petitioners' amended return in on their schedule c petitioners listed gross_receipts of dollar_figure a markup of percent and in their amended_return they listed gross_receipts of dollar_figure a markup of percent as noted above respondent conceded that the cost_of_goods_sold in was dollar_figure on the basis of the cost_of_goods_sold respondent asserted that petitioners had gross_receipts in of dollar_figure as stated in the amended_return a markup of percent petitioners argue that respondent's markup percentage is excessive they assert that the sale price and markup percentage were as follows sale price markup percentage compact discs cassettes cassette singles records dollar_figure dollar_figure dollar_figure dollar_figure overall average in support of this petitioners point to mr ginsburg's testimony regarding the typical sale price of music products he stated that the typical list prices for release products on sale were compact discs cassettes dollar_figure dollar_figure dollar_figure dollar_figure in evaluating petitioners' conclusion that the overall markup percentage is percent we begin with their asserted sale price petitioners attempted to establish their sale price by mr ginsburg's testimony regarding the typical price for release products on sale and by receipts from target blockbuster music and circuit city however mr ginsburg stated he had no knowledge of what petitioners were actually selling their products for and petitioners presented no evidence regarding the prices they sold the products for we are not persuaded of the accuracy of petitioners' stated sale prices we find the list price set by the music industry as stated in the invoices from abbey road to be a more accurate reflection of petitioners' sale prices the invoices provide the following list prices for the purchases made by petitioners list prices batteries cleaning kits blank cassette tapes cassette singles maxicassette records cassettes compact discs dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure next we evaluate the markup percentage petitioners contend that there was a constant markup percentage for each item percent for compact discs percent for cassette singles percent for cassette singles and percent for records while petitioners suggest constant purchase prices petitioners in fact purchased the goods with varying list prices at varying costs examining a sample of the invoices from and the markup percentage varied for each product as follows markup percentage batteries cleaning kits blank cassette tapes records cassette singles maxicassette cassettes compact discs the markup percentage of percent used by respondent in both and is consistent with the sample invoices we examined petitioners have not shown that the markup percentage was otherwise thus we find that petitioners have failed to meet their burden_of_proof in regard to and that respondent has met his burden for the increased deficiency in we hold that petitioners had gross_receipts of dollar_figure in and dollar_figure in issue sec_6662 accuracy-related_penalties respondent determined that petitioners are liable for accuracy-related_penalties for and under sec_6662 because the underpayments of income_tax for those years were attributable to negligence petitioners contend that they are not liable for the accuracy-related_penalties for either year sec_6662 imposes a penalty equal to percent of the part of the underpayment_of_tax that is attributable to negligence sec_6662 and b for purposes of sec_6662 negligence is a failure to reasonably attempt to comply with the provisions of the internal_revenue_code sec_6662 negligence is defined as 'lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstance ' 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir a taxpayer has the burden of proving that the commissioner's determination of an addition_to_tax is in error 79_tc_846 the accuracy-related_penalty under sec_6662 does not apply to any part of an underpayment if the taxpayer shows that there is reasonable_cause for that part of the underpayment and that the taxpayer acted in good_faith based on the facts and circumstances sec_6664 in petitioners' closing statement and posttrial brief they argue that they are not liable for the penalties because of their reasonable and good_faith efforts citing lyons v commissioner tcmemo_1991_84 in lyons the taxpayers had a reasonable system for maintaining financial records and preparing their tax returns in addition the taxpayers had a relationship with an accountant who prepared their returns while many of the relevant records were unavailable to the taxpayers the court noted that many of the records were relinquished in a bankruptcy proceeding and some of the records were not recovered from their accountant the court determined that the taxpayers were not liable for the negligence_penalty petitioners argue that they made repeated attempts to retrieve all records and receipts from their accountant who died date petitioners' and returns were prepared by bernadette henderson of green's tax service and petitioners' amended return was prepared by lee green of green's tax service petitioners did not testify on their own behalf to describe the circumstances in regard to the preparation of the returns and they did not call anyone involved with green's tax service instead in closing arguments mr bundridge described their reliance on their accountant lee green however there is no evidence in the record to support petitioners' conclusion that their good_faith reliance on the accountant constituted reasonable_cause therefore we sustain respondent's determinations with respect to the penalties for and to reflect the foregoing an order will be issued granting respondent's motion and a decision will be entered under rule
